            Case 1:21-mj-00688-ML Document 2 Filed 08/23/21 Page 1 of 2



                                 United States District Court
                                  Western District of Texas
                                      Austin Division

 United States of America,
    Plaintiff,

    v.                                                          No. A-21-MJ-00688

 Jonathon Owen Shroyer,
    Defendant

               GOVERNMENT’S NOTICE OF ATTORNEY APPEARANCE

   Comes now the United States Attorney for the Western District of Texas and files this Notice

of Attorney Appearance in the above-styled and numbered cause.

         The United States Attorney, by and through the undersigned Assistant United States

Attorney (AUSA), hereby notifies the Defendant and this Court that AUSA G. Karthik Srinivasan

will act as counsel for the Government in the above-named proceeding and that

AUSA Gabriel Cohen should no longer receive the electronic notifications on the above entitled

cause.


                                               Respectfully submitted,

                                               Ashley C. Hoff
                                               United States Attorney

                                         By:   /s/ G. Karthik Srinivasan
                                               G. Karthik Srinivasan
                                               Assistant United States Attorney
                                               903 San Jacinto, Suite 334
                                               Austin, Texas 78701
                                               (512) 916-5858 (phone)
                                               (512) 916-5854 (fax)




Notice of Appearance                                                                         1
           Case 1:21-mj-00688-ML Document 2 Filed 08/23/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I certify that on this the 23rd of August 2021, a copy of the foregoing Government=s Notice

was filed with the Clerk of the Court using the CM/ECF System, thus providing notification of

such filing to all counsel of record.




                                                     /s/G. Karthik Srinivasan
                                                     G. Karthik Srinivasan
                                                     Assistant United States Attorney




Notice of Appearance                                                                            2
